Per Curiam.
The only ground advanced by defendant-appellant, Charles Weber, for reversal of the judgment entered against him in the sum of $6,500, by the Middlesex County Court, Law Division, is that the verdict of the jury is excessive. The plaintiff’s action is grounded upon defendant’s *253negligence as the proximate cause of plaintiff’s damages arising out of an automobile accident.
We have carefully reviewed the record and are satisfied that the verdict is clearly excessive. It should be reduced to the sum of $3,500 and we so direct. If this is not acceptable to plaintiff, then, in view of the fact that defendant has not raised any question as to the jury’s finding of liability against him, a new trial for damages only is directed.